THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com November 3, 2011 John Stickel Attorney-Advisor Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Starflick.com Form S-1 Registration Statement File No. 333-174833 Dear Mr. Stickel: In response to your letter of comments dated October 17, 2011, please be advised as follows: General 1.Again, Starflick.com (the “Company”) is a start-up company and therefore is not a “shell company”.As set forth in Footnote 172 to SEC Release No. 33-8869, “Contrary to commenters’ concerns, Rule 144(i)(1)(i) was not intended to capture a ‘startup company’ or, in other words, a company with a limited operating history, in the definition of a reporting or non-reporting shell company, as we believe that such a company does not meet the condition of having ‘no or nominal operations’.”As further comment, SEC Release 33-8587 did not discuss “start-up” companies.As such, if you do not intend to recognize Footnote 172, then in fact, all companies are “shell companies” on the day of incorporation prior to issuing stock to the first subscribers.Needless to say, the foregoing is ludicrous and SEC Release No. 33-8869 made that clear.Accordingly, and again, start-up companies are not shell companies.The Company is a “start-up” company and accordingly is not a shell company. Front Cover of the Registration Statement 2. Disclosure has been made that the Company does not have an I.R.S. Employer. 3.Disclosure has been revised to reflect Rule 457(a). Prospectus Cover Page Summary of Our Offering Our Business 4.The disclosure requested has been provided. 5.The clarification requested has been provided. 6.The information requested has been provided. John Stickel Securities and Exchange Commission RE: Starflick.com Form S-1 Registration Statement File No. 333-174833 November 3, 2011 Page 2 7.The information requested has been provided. 8.The information you have requested has been provided. 9.The information you have requested has been provided. 10.The information you have requested has been provided.The language that Mr. Nagy will not loan additional funds has been deleted. Risk Factors 11.The financial information has been revised. 12.The disclosure has been revised as requested. 13.The information you have requested has been provided. 14.The disclosure you have requested has been provided. 15.Disclosure has been provided that the Company has spent $20,434 for the development of its website. Management’s Discussion and Analysis or Plan of Operation 16.The disclosure has been revised in part.Because of the lengthy comment process, the Company cannot determine when it will initiate any activities.Activities will be initiated upon completion of the public offering.Some immediately, others days, others weeks, and finally, others months.We have made disclosure to reflect the problem with picking a time for the events to occur - the protracted review process at the SEC.With respect to other items, the dollar cost has been provided.With respect to the remaining items in the comment, the text of the registration statement has been revised to address your comments. Plan of Operation 17.The disclosure requested has been provided. 18.The disclosure requested has been provided. 19.The disclosure has been revised as requested.The risk factor and disclosure on page 8 has been revised. 20.The disclosure requested has been provided regarding Mr. Nagy. John Stickel Securities and Exchange Commission RE: Starflick.com Form S-1 Registration Statement File No. 333-174833 November 3, 2011 Page 3 21.The disclosure has been revised as requested. 22.The disclosure has been revised to reflect that the Company does not expect to incur any costs with respect to the consultation. 23.The disclosure requested has been provided. 24.The information has been added as requested. 25.The disclosure requested has been provided. 26.The disclosure has been revised. 27.The disclosure has been revised. Limited Operating History; Need for Additional Capital 28.The information has been deleted and was included in error. Business 29.The information has been deleted or we have revised it to reflect that it is our belief. 30.The disclosure has been revised. Motion Picture Development and Production 31.The disclosure requested has been provided. 32.The information requested has been revised. DVD Production Our Production Strategy 33.The sentence has been revised to reflect that it is the Company’s belief. The Internet Industry 34.The disclosure has been revised. 35.The disclosure has been reconciled. John Stickel Securities and Exchange Commission RE: Starflick.com Form S-1 Registration Statement File No. 333-174833 November 3, 2011 Page 4 Our Philosophy 36.“Recognizable talent” has been replaced with titles such as actors, film crews, etc. 37.The disclosure requested has been provided. Feature Film Production 38.The disclosure has been revised. 39.The language has been removed. Competition 40.The names of the studios have been removed. 41.The language has been revised. Management Officers and Directors Background of Our Sole Officer and Director 42.The information regarding Mr. Nagy has been deleted. Other 43.The financial statements have been updated and a new auditor’s consent supplied. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Starflick.com
